[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S POST-JUDGMENT MOTION TO MODIFY ALIMONY DATED NOVEMBER 24, 1999 (#126)
The marriage of the parties was dissolved by the court (Gruendel, J.) on February 5, 1999. The court found the plaintiff's earning capacity to be $355 per week. The defendant's affidavit reflected gross weekly earnings of $630 per week which represented severance pay as a result of the involuntary loss of his job. For at least 5 years before he was terminated, the defendant had gross annual earnings in excess of $55,000. The court made no finding as to his earning capacity and entered the current alimony order of $200 per week payable for 10 years commencing May 1, 1999 and non-modifiable as to term only. Further the court ordered alimony of $50 per week for the period February 8, 1999 to May 1, 1999. This period represented the period post-severance at which time the defendant was eligible for unemployment benefits. The plaintiff was cohabiting with an unrelated adult male in an intimate relationship at the time of the dissolution but the court made no reference to this situation as it might impact the court's orders.
On December 10, 1999 the defendant filed this motion claiming that there had been a substantial change in circumstances in that his CT Page 7731 demonstrated earning capacity had been significantly reduced. The court has reviewed all relevant file material, briefs of the parties and oral argument of counsel and makes the following findings:
(1) The defendant's current earnings from his full-time employment is $425 per week.
(2) The plaintiff's current earnings from her full-time employment is $371 per week.
(3) The plaintiff continues to cohabit with an unrelated male in an intimate relationship.
(4) The work the defendant is currently performing is similar in nature to the work he was performing at Stanley Works but at a reduced hourly rate and with no overtime available.
The defendant's motion is granted and alimony is reduced to $50 per week effective July 1, 2000.
CARUSO, J.